RENDERED: JULY 23, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                                NO. 2020-CA-0790-MR

DAYTON JONES                                                        APPELLANT


                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE PHILLIP J. SHEPHERD, JUDGE
                         ACTION NO. 20-CI-00236


COMMONWEALTH OF KENTUCKY;
COMMONWEALTH OF
KENTUCKY’S JUSTICE AND
PUBLIC SAFETY CABINET; AND
OFFICER MEGAN GOSS, IN HER
OFFICIAL CAPACITY                                                    APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND TAYLOR, JUDGES.

GOODWINE, JUDGE: Dayton Jones (“Jones”) appeals from the May 29, 2020

judgment of the Franklin Circuit Court dismissing his action for declaratory and

injunctive relief. We affirm.
                                      BACKGROUND

                In 2014, Jones was indicted by a Christian County grand jury on one

count each of sodomy in the first degree with serious physical injury;1 promoting a

sexual performance by a minor with physical injury;2 use of a minor in a sexual

performance with physical injury;3 and distribution of matter portraying a sexual

performance by a minor.4 On December 22, 2016, Jones pleaded guilty to one

count each of sodomy in the first degree with no serious injury,5 wanton

endangerment in the first degree,6 and distribution of matter portraying a sexual

performance by a minor. Jones was sentenced to fifteen years’ imprisonment. As

part of his plea agreement, Jones acknowledged that he would be required to

register as a sex offender under the Kentucky Sex Offender Registration Act

(“SORA”). Record (“R.”) at 37.




1
    Kentucky Revised Statutes (“KRS”) 510.070, a Class A felony.
2
    KRS 531.320, a Class A felony.
3
    KRS 531.310, a Class A felony.
4
    KRS 531.340, a Class D felony.
5
    KRS 510.070, a Class B felony.
6
    KRS 508.060, a Class D felony.

                                               -2-
                  During his term of imprisonment, Jones petitioned former Governor

Matt Bevin for clemency. In 2019, Governor Bevin issued Executive Order 2019-

1332 which is titled “PARDON & COMMUTATION” and reads as follows:

                        WHEREAS, Dayton Ross Jones was convicted in
                  Christian County Court in 2016 of sodomy, wanton
                  endangerment and distributing matter portraying sexual
                  performance by [a] minor; and

                        NOW, THEREFORE, I, Matthew G. Bevin,
                  Governor of the Commonwealth of Kentucky, in
                  consideration of the foregoing, and by the virtue of the
                  authority vested in me by Section 77, 145 and 150 of the
                  Constitution of the Commonwealth of Kentucky, do
                  hereby commute the sentence of Dayton Ross Jones to
                  time served.

R. at 14. Upon his release from incarceration, Parole Officer Megan Goss

contacted Jones regarding his term of sex offender post-incarceration supervision.

Subsequently, Jones filed a complaint in the Franklin Circuit Court seeking

declaration that he need not comply with the SORA or post-incarceration

supervision.

                  Appellees moved to dismiss the complaint under CR7 12.02(f) arguing

Jones failed to state a claim upon which relief could be granted. In granting

appellees’ motions, the circuit court found:

                        In the present case, the [c]ourt finds that [Jones],
                  as a matter of law, was granted a commutation and not a
                  pardon. This is apparent from a plain reading of the text

7
    Kentucky Rules of Civil Procedure.


                                              -3-
             of the document and construing the document as a whole.
             Though titled “Pardon & Commutation,” the operative
             language of the [o]rder is contained within its body,
             which contains no directive that could be construed to
             wipe out the consequences of the conviction. The [o]rder
             merely “commute[s] the sentence of Dayton Ross Jones
             to time served” and does not purport to grant him a
             pardon in any way. By commuting his sentence, former
             Governor Bevin provided for [Jones’] immediate release
             from custody and nothing else.

R. at 213. No post-judgment motions were filed by either party. This appeal

followed.

                            STANDARD OF REVIEW

             “Since a motion to dismiss for failure to state a claim upon which

relief may be granted is a pure question of law, a reviewing court owes no

deference to a trial court’s determination; instead, an appellate court reviews the

issue de novo.” Littleton v. Plybon, 395 S.W.3d 505, 507 (Ky. App. 2012)

(citation omitted). The circuit court should not grant a motion to dismiss “unless it

appears the pleading party would not be entitled to relief under any set of facts

which could be proved in support of his claim.” Cotton v. National Collegiate

Athletic Ass’n, 587 S.W.3d 356, 361 (Ky. App. 2019) (citation omitted).

                                    ANALYSIS

             On appeal, Jones argues: (1) Executive Order 2019-1332 is

ambiguous; (2) the trial court erred by failing to analyze operative language in the




                                         -4-
executive order; and (3) the trial court failed to consider his arguments relating to

equitable estoppel and issue preclusion.

             The Governor has the power to commute sentences and grant pardons

under Section 77 of the Kentucky Constitution. The impact of a commutation is

more limited than that of a pardon. A commutation voids a greater sentence by

imposing a lesser one. See Stanford v. Commonwealth, 248 S.W.3d 579, 581 (Ky.

App. 2007). Conversely, a pardon officially nullifies a punishment or other legal

consequences of a crime. Harscher v. Commonwealth, 327 S.W.3d 519, 522 (Ky.

App. 2010) (citation omitted). Only a pardon relieves an offender from “all the

consequences which the law has annexed to the commission of the public offense

of which he has been pardoned, and attains new credit and capacity, as if he had

never committed that public offense[.]” Id. (internal quotation marks and citation

omitted).

             Jones argues Executive Order 2019-1332 is ambiguous as to whether

Governor Bevin intended to grant him a pardon or commutation. Executive orders

granting clemency are construed according to the principles applicable to other

written instruments. See Adkins v. Commonwealth, 23 S.W.2d 277, 280-81 (Ky.

1929) (citations omitted). Under these principles, an instrument is ambiguous

when it is reasonably susceptible to different or inconsistent interpretations.

Cantrell Supply, Inc. v. Liberty Mutual Ins. Co., 94 S.W.3d 381, 385 (Ky. App.


                                           -5-
2002) (citations omitted). If ambiguity exists, the court should determine, if

possible, the intention of the grantor from the instrument as a whole. See

McMullin v. McMullin, 338 S.W.3d 315, 320 (Ky. App. 2011) (citation omitted).

Where there is no ambiguity, “a written instrument will be enforced strictly

according to its terms,” and a court must assign the language therein its ordinary

meaning without consideration of extrinsic evidence. Frear v. P.T.A. Industries,

Inc., 103 S.W.3d 99, 106 (Ky. 2003) (footnotes omitted).

             Herein, Jones repeatedly claims the executive order is ambiguous

because it is titled “pardon” without acknowledging the complete title of the order

is “Pardon & Commutation.” Furthermore, the order as a whole, not the title

alone, must be examined to determine whether Governor Bevin intended to grant

Jones a pardon or commutation of his sentence. The body of the order

unequivocally states its purpose is to “commute the sentence of Dayton Ross Jones

to time served.” R. at 14. There is no ambiguity as to the Governor’s intent and,

giving the terms of the order their ordinary meaning, it can be interpreted only as a

commutation of Jones’ sentence. Therefore, the circuit court did not err.

             Finally, we will not review the merits of Jones’ claims that the circuit

court erred by failing to scrutinize the operative language of the executive order or

address his arguments relating to equitable estoppel and issue preclusion. It is

fundamentally the responsibility of the party who asserts a claim to prove the claim


                                         -6-
to the satisfaction of the circuit court and, where the court fails to rule on the issue,

the pleading party must seek a ruling by means of a motion under CR 52.02 or CR

59.05. Vinson v. Sorrell, 136 S.W.3d 465, 471 (Ky. 2004); see also Richardson v.

Rees, 283 S.W.3d 257, 265 (Ky. App. 2009). Where a party has not requested a

ruling on a specific issue, this Court lacks the authority to review the claim. J.K. v.

N.J.A., 397 S.W.3d 916, 919 (Ky. App. 2013) (citations omitted). Herein, Jones

did not file any post-judgment motions under CR 52.02 or CR 59.05 requesting the

circuit court further scrutinize the terms of the executive order or address his

remaining arguments. This failure is fatal to Jones’ appeal on these issues.

                                   CONCLUSION

             Based on the foregoing, the May 29, 2020 judgment of the Franklin

Circuit Court is affirmed.



             ALL CONCUR.




                                           -7-
BRIEFS FOR APPELLANT:    BRIEF FOR COMMONWEALTH OF
                         KENTUCKY:
Daniel J. Canon
Indianapolis, Indiana    Daniel Cameron
                         Attorney General of Kentucky

                         Barry L. Dunn
                         Heather L. Becker
                         Jeffrey A. Cross
                         Rewa Zakharia
                         Frankfort, Kentucky

                         BRIEF FOR KENTUCKY JUSTICE
                         AND PUBLIC SAFETY CABINET
                         AND PROBATION AND PAROLE
                         OFFICER MEGAN GOSS:

                         Brenn O. Combs
                         Frankfort, Kentucky




                        -8-